UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5267


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTONIO MARCIAL NAVARETTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:10-cr-00139-BR-1)


Submitted:   September 15, 2011            Decided:   November 1, 2011


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. McAfee, MCAFEE LAW, P.A., New Bern, North Carolina,
for Appellant. George Edward Bell Holding, OFFICE OF THE UNITED
STATES ATTORNEY, Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Antonio Marcial Navarette pleaded guilty to conspiracy

to     possess         with     intent       to     distribute          and     distribute

methamphetamine, in violation of 21 U.S.C. § 846 (2006); and use

of a telephone with the intent to commit a murder for hire, in

violation of 18 U.S.C.A. § 1958 (West 2006 & Supp. 2011).                               The

district court sentenced Navarette to a total of 262 months of

imprisonment and he now appeals.                   Appellate counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning           whether        Navarette’s        trial      counsel        rendered

ineffective assistance.                Navarette filed a pro se supplemental

brief raising additional issues. *                Finding no error, we affirm.

                 On   appeal,    appellate       counsel    and   Navarette       question

whether          Navarette’s         trial    counsel        rendered          ineffective

assistance.           To    prove    a   claim    of    ineffective       assistance    of

counsel, a defendant must show (1) “that counsel’s performance

was    deficient,”            and    (2) “that      the      deficient         performance

prejudiced the defense.”                 Strickland v. Washington, 466 U.S.

668,       687    (1984).       With     respect       to   the   first       prong,   “the

defendant must show that counsel’s representation fell below an

objective         standard      of   reasonableness.”             Id.    at    688.      In


       *
       We have considered the issues raised in Navarette’s pro se
brief and conclude they lack merit.



                                              2
addition, “[j]udicial scrutiny of counsel’s performance must be

highly deferential.”           Id. at 689.           Under the second prong of the

test in the context of a conviction following a guilty plea, a

defendant can show prejudice only by demonstrating “a reasonable

probability that, but for counsel’s errors, he would not have

pleaded    guilty      and    would       have      insisted      on    going    to   trial.”

Hill v. Lockhart, 474 U.S. 52, 59 (1985).

            Moreover,         we    may     address         a    claim    of     ineffective

assistance on direct appeal only if the lawyer’s ineffectiveness

conclusively      appears          on     the       record.            United     States      v.

Baldovinos,      434    F.3d       233,    239       (4th       Cir.   2006).         We    have

thoroughly      reviewed      the       record      and   conclude       that    ineffective

assistance      does    not    conclusively           appear      on    the     record.       We

therefore decline to address this argument on direct appeal.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform Navarette, in

writing,   of    the    right       to    petition        the    Supreme      Court    of    the

United States for further review.                     If Navarette requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                            Counsel’s motion must

state that a copy thereof was served on Navarette.                               We dispense

                                                3
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4